Case 4:20-cv-04018-SOH Document 21                 Filed 08/16/21 Page 1 of 2 PageID #: 121




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

ALISA NELSON and
STACY JACKSON                                                                        PLAINTIFFS

v.                                    Case No. 4:20-cv-4018

SANTANDER CONSUMER USA, INC.                                                         DEFENDANT

                                             ORDER

       Before the Court is Plaintiff Alisa Nelson’s Motion to Reopen Case. ECF No. 20. The

Court finds that no response is necessary and that the matter is ripe for consideration.

       On February 25, 2020, Plaintiffs brought this case alleging that Defendant did not disclose

the auto loan terms to Plaintiff Jackson at the time of the purchase, in violation of the Truth in

Lending Act, 15 U.S.C. § 1601 et seq. (“TILA”). On April 6, 2020, Defendant filed a Motion to

Dismiss for Failure to State a Claim. ECF No. 9. On April 22, 2020, the Honorable Barry A. Bryant

filed a Report and Recommendation, which recommended that the Court dismiss Plaintiffs’

complaint because Plaintiffs’ claims are time-barred. ECF No. 16. On May 4, 2020, the Court

adopted the Report and Recommendation filed by Judge Barry A. Bryant and dismissed Plaintiffs’

claims without prejudice. ECF No. 19.

       On July 15, 2021, Plaintiff Nelson filed the instant motion, asking for the case to be

reopened. ECF No. 20. Plaintiff Nelson states that she would like the Court to appoint her an

attorney but does not address why her claims are not time-barred.

       Upon consideration, the Court declines to reopen this case. As discussed in the Order

adopting the Report and Recommendation (ECF No. 19), Plaintiffs’ claims were dismissed

because the claims are time-barred. Plaintiff Nelson provides no argument that the claims should

not have been time-barred. Plaintiff Jackson entered into a contract with Defendant in September
Case 4:20-cv-04018-SOH Document 21                  Filed 08/16/21 Page 2 of 2 PageID #: 122




2016, and thus had one year to file this lawsuit. Plaintiffs filed their lawsuit in February 2020.

Accordingly, Plaintiff Nelson has not demonstrated good cause to justify reopening the case.

       Accordingly, Plaintiff Nelson’s Motion to Reopen Case (ECF No. 20) is hereby DENIED.

       IT IS SO ORDERED, this 16th day of August, 2021.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge




                                                2
